Order entered December 11, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01365-CV

                             IN RE PETER BEASLEY, Relator

                Original Proceeding from the 162nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-03141

                                          ORDER
                      Before Justices Lang-Miers, Myers, and Boatright

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE